DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/04/2021 and 01/27/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
4.	On page 11 lines 7 and 9-10, reference “330” wordings of “a minimal perfect hash function” do not match Figure 3, block “330” wording that reads “hash function”.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Interpretation
6.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use
7.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
8.	Claim 16 recites “A non-transitory computer-readable medium … causes the processor to: obtain …; obtain…; apply…”
The underlined limitations include intended use and are not give patentable weight.


Claim Rejections - 35 USC §101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-6 and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
11.	In the instant case, claims 1, 16, and 17 are directed to a “method, NTCRM, and system for regaining an original Card Security Code (CSC) from a temporary CSC used in a card based transaction”. 
12.	Claims are directed to the abstract idea of “regaining an original Card Security Code (CSC) from a temporary CSC used in a card based transaction” which is grouped under “Certain methods of organizing human activity is similar to a commercial interactions such as sales activities or behaviors” and “Mathematical concepts (mathematical relationships)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claims recite “obtaining a temporary CSC, wherein the temporary CSC has been generated by previously applying a minimal perfect hash function to the CSC …; obtaining a second data seed, the second data seed being a same data seed …; applying a same minimal perfect hash function to the obtained second data seed together with each one of several CSCs from a stored list of available CSCs until a match is found between the obtained temporary CSC and one CSC from the stored list of available CSCs”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

14.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of regaining an original Card Security Code (CSC) from a temporary CSC used in a card based transaction using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
15.	Hence, claims are not patent eligible.
16.	Dependent claim 2 describes the continuation of the card transaction. Dependent claims 3 and 4 describe the first and the second data seeds. Dependent claims 5, 10, 12, and 14 describe the server system having computer servers. Dependent claims 6, 11, 13, and 15 describe the 
Conclusion
17.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
18.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 112
19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


20.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22.	Claim 4 recites the limitations “the same mobile terminal identifier” and “the same time stamp”. There are insufficient antecedent basis for these limitations in the claim.

Unclear scope
23. 	In respect to claim 1 all of its steps are performed by “a server system having one or several computers servers” (See claim 5). However, the specification (page 6, lines 27-34; page 7, lines 1-9) describe that all steps of claim 1 performed “between of a mobile terminal (e.g., a mobile telephone or a tablet computer) and a service provider system having one or several computer servers”.   
24. 	It is unclear whether the claim steps are performed by the server system or by the combination of the mobile terminal and the server system.  In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
	Claim 17 recites “a memory storing … a service provider server …” It is unclear whether the “service provider server” is a part of the “server system” (See the specification, page 18, lines 12-20).  In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
25. 	Claims 2-3, 5-6, and 10-15 are rejected under the same rationale as claim 1 because claims 2-3, 5-6, and 10-15 inherit the deficiencies of claim 1 due to their dependency.

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120191615A1 – Schibuk – Discloses a system and method for engaging in a credit or debit transaction do not transmit an individual's account number to a vendor or merchant where the individual provides the account number to a transaction acquiring device (TAD).

US20170004506A1 – Steinman et al. – Discloses a system and method for generating, disseminating, controlling, and processing limited-life security codes used to authenticate users, particularly for electronic financial transactions, such as payment transactions or interacting with automated teller machines and the like.
US20150371234A1 – Huang et al. – Discloses devices, systems, and methods for securely converting a user's existing static payment card data into dynamic card data that can be authenticated by card issuers or by a stand-in service provider, such as a payment network or processor without requiring the card issuers to make infrastructure changes.
US20140067683A1 – Varadarajan – Discloses a method and system for generating a dynamic card value (DCV) from a mobile user device for use in a transaction between a user cardholder and a transaction provider.
US10438198B1 – Griffin et al. – Discloses systems, apparatuses, and methods for using tokens between two entities comprising a client device and a server, including receiving a token that is unique to a transaction, deriving a server-derived token from the original data based on a transaction count.
US20150169467A1 – Chase et al. – Discloses methods and systems where circuit evaluates hash functions that map keys to addresses in lookup tables and the circuit includes multiple hash function sub-circuits, each of which applies a respective hash function to an input key, producing a hash value. 


27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)